Citation Nr: 1644789	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  10-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative changes of the cervical spine, status-post laminectomy, from August 31, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1982 to December 1985, from January 7, 1991 to May 19, 1991, from May 9, 1994 to September 19, 1994, from October 16, 1994 to March 3, 1995 and from March 25, 1995 to August 10, 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

For historical purposes, the Veteran was initially granted service connection for "residuals, cervical spine injury, mild degenerative changes, minimal limitation of motion" (cervical spine disability) in an August 2001 rating decision and assigned a 10 percent disability rating effective June 26, 2000.  In a May 2008 statement, the Veteran requested an increased rating.  In the December 2008 rating decision on appeal, the RO increased the Veteran's cervical spine disability rating to 20 percent, effective April 18, 2009.  

In a May 2010 rating decision, the RO granted a temporary total disability rating based on the need for convalescence for surgery on the Veteran's cervical spine effective December 3, 2009, with a 20 percent disability rating again in effect as of March 1, 2010.  Thereafter, in a November 2012 rating decision, the RO increased with Veteran's cervical spine disability rating to 30 percent as of July 29, 2011, with a 20 percent disability rating again in effect as of August 31, 2012.  

In a September 2014 Decision, the Board denied the Veteran's request for a cervical spine disability rating in excess of 20 percent prior to December 3, 2009 and from March 1, 2010 through July 28, 2011.  In addition, the Board denied a disability rating in excess of 30 percent from July 29, 2011 through August 30, 2012.  The Board remanded the issue of whether the Veteran was entitled to a cervical spine disability rating in excess of 20 percent from August 31, 2012.  In doing so, the Board requested that the RO conduct additional development of the Veteran's cervical spine disability claim.  The RO undertook the development requested by the Board, and has since recertified the appeal to the Board.  
For the record, this appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).   In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The August 2012 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since March 2016.  

2.  Schedule the Veteran for a VA joints examination to evaluate the service-connected degenerative changes of the cervical spine, status-post laminectomy.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the neck cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

3.  After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)						




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




